DETAILED ACTION
Response to Amendment
	The Amendment filed September 7, 2021 has been entered. Claims xxx remain pending in the application. Claim 9 has been cancelled. Applicant's amendments to the claims have overcome the claim objection, and the 35 U.S.C.101 and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed June 9, 2021.
	
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 7, and 8 recite “wherein the subset of the sequence of addressed locations is selected independent of the sequence of addressed locations specified by the target addresses.”
Applicant has cited page 5, lines 5-26, of the instant specification to provide support for the amended claim limitation (Remarks page 8). The specification states:
“The apparatus discussed here, when handling target addresses for memory accesses to addressed locations causes the guard tag checking to be carried out only for some memory accesses and not for others. Hence in response to a target address (or alternatively put, to a memory access request specifying a target address), the memory access circuitry selects some target addresses (memory access requests) for which the guard tag checking is not carried out and only the memory access itself is carried out, and selects other target addresses (memory access requests) for which the guard tag checking is carried out as well as the memory access itself.” (page 5, lines 6-14)
According to this passage, “the memory access circuitry selects some target addresses (memory access requests) for which the guard tag checking is not carried out and only the memory access itself is carried out.” This passage merely states that some of the target address are subjected to guard tag checking and some of the target address are not subjected to guard checking. A reading of the entire specification did not locate a discussion of a subset of the sequence of addressed locations being selected independent of the sequence of address locations specified by the target addresses. Therefore, the amended limitation is new matter and is rejected for failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “wherein the memory access circuitry is responsive to a sequence of received target addresses specifying a sequence of addressed locations to perform a non-tag- guarded memory access that does not perform the guard-tag check to a subset of the sequence of addressed locations, and wherein the subset of the sequence of addressed locations is selected independent of the sequence of addressed locations specified by the target addresses.”
The first limitation recited above states that the memory access circuitry received target addresses specifying a sequence of address location from which a subset of the sequence of addressed locations are not subject to a guard-tag check. The second limitation recited above states that the subset of the sequence of address locations is selected independent of the sequence specified by the target addresses. It is not clear whether the subset of address locations selected is a subset of the sequence of addressed locations specified by the target addresses or not. For  target addresses specifying a sequence of addressed locations to perform a non-tag- guarded memory access that does not perform the guard-tag check to a subset of the sequence of addressed locations.”
Independent claims 7 and 8 recite similar limitations and are similarly rejected. Claims 2-6 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stark et al. (US 2017/0177429).
Regarding claim 1, Stark et al. disclose: 
Apparatus comprising: 
(FIG. 1 Hardware Processor 100) to perform a tag-guarded memory access (FIG. 18 step 1804 Allowing Access to the Block of the Memory When a Memory Corruption Detection Value in the Pointer is Validated with a Memory Corruption Detection Value in the Memory for the Block) in response to a target address (FIG. 18 step 1802 Receiving a Request to Access a Block of Memory Through a Pointer to the Block of the Memory), the tag-guarded memory access comprising a guard-tag check of comparing an address tag associated with the target address (FIG. 2 MCD Value 215A) with a guard tag stored (FIG. 2 MCD Value 216 stored in Memory 210) in association with a block of one or more memory locations comprising an addressed location identified by the target address ([0050] The request may include a pointer 105 (e.g., having a value of address 114), for example, passed in as an operand (e.g., direct or indirect) of an instruction. Pointer may include as a portion (e.g., field) thereof a memory corruption detection (MCD) value. A multiple line block of memory may include an MCD value for that block, e.g., a same MCD value for all of the lines in that block, and the MCD value for that block is to correspond to (e.g., match) the MCD value inside the pointer to that block. Memory management unit 106 (e.g., a circuit thereof) may perform an MCD validation check (e.g., to allow or deny access) according to this disclosure; [0051] In FIG. 2, data lines 1 and 2 are depicted as allocated to object 1 (e.g., as a block of data) and an MCD value (shown here as "2") is associated in MCD table 216, for example, such that each data line is associated with an entry in the MCD table 216 that indicates the MCD value (e.g., "2") for that block),  
wherein the memory access circuitry is responsive to a sequence of received target addresses specifying a sequence of addressed locations to perform a non-tag- guarded memory access that does not perform the guard-tag check to a subset of the sequence of addressed locations ([0070] FIG. 12C illustrates a view of the portion of the linear address space 1200 in FIG. 12B with a subset of memory corruption detection (MCD) protected space 1260 according to embodiments of the disclosure. In one embodiment, MCD protected space 1260 is 63 petabytes of positive canonical linear address space out of the 64 petabytes of positive canonical linear address space 1258, e.g., leaving 1 petabyte of positive non-canonical linear address space 1262 not protected by MCD), and 
wherein the subset of the sequence of addressed locations is selected independent of the sequence of addressed locations specified by the target addresses (FIG. 12C unprotected address space 1262).
Regarding claim 2, Stark et al. further disclose: 
The apparatus as claimed in claim 1, comprising subset configuration data storage, wherein the subset is defined by subset configuration data stored in the subset configuration data storage (FIG. 6 MCD configuration register 620; [0060]-[0061] FIG. 6 illustrates data formats of registers 608 for memory corruption detection (MCD)… MCD configuration register (CFG MSR) 620 may include one or more of the following (i.e. subset configuration data): a memory corruption detection (MCD) protected space field 622 (e.g., to set which subset of memory is to be protected by the MCD hardware and/or methods disclosed herein) ), size field 626 (e.g., to set the size (for example, number of bit positions) that an MCD value in the pointer and/or in an MCD table will include), and position field 628 (e.g., to set which bits in the pointer are to be used as the MCD value, for example, the first bit position or last bit position of the MCD value… MCD control register (CTRL MSR) 630 may include one or more of the following: base address of an MCD table field 632 (e.g., where a base address plus an offset (for example, an offset from the address of the line(s) from the pointer) indicates a MCD value for a corresponding line in memory) and an enable field 638 (e.g., MCD checking is enabled when set (e.g., to 1))).
Regarding claim 3, Stark et al. further disclose: 
The apparatus as claimed in claim 2, wherein the subset configuration data storage is a configuration register (FIG. 6 MCD configuration register 620).
Regarding claim 4, Stark et al. further disclose: 
The apparatus as claimed in claim 2, wherein the subset configuration data defines a fraction (a subset of a whole is a fraction of the whole), wherein the memory access circuitry is responsive to the subset configuration data to selectively perform the non-tag-guarded memory access such that the subset of the sequence of addressed locations corresponds to the fraction ([0060]-[0061]).
Regarding claim 5, Stark et al. further disclose: 
The apparatus as claimed in claim 2, wherein the subset configuration data defines an integer value ([0060]-[0061] FIG. 6 illustrates data formats of registers 608 for memory corruption detection (MCD)… MCD configuration register (CFG MSR) 620 may include one or more of the following (i.e. subset configuration data): a memory corruption detection (MCD) protected space field 622 (e.g., to set which subset of memory is to be protected by the MCD hardware and/or methods disclosed herein)), wherein the memory access circuitry is responsive to the subset configuration data to perform the non-tag-guarded memory access for addressed locations which correspond to ordinal multiples of the integer value in the sequence of addressed locations (FIG. 12C MCD Protected Space 1260 is an ordered sequence of addresses).
Regarding claim 7, Stark et al. disclose: 
	A method comprising:
performing a tag-guarded memory access (FIG. 18 step 1804 Allowing Access to the Block of the Memory When a Memory Corruption Detection Value in the Pointer is Validated with a Memory Corruption Detection Value in the Memory for the Block) in response to a target address (FIG. 18 step 1802 Receiving a Request to Access a Block of Memory Through a Pointer to the Block of the Memory), the tag-guarded memory access comprising a guard-tag check of comparing an address tag associated with the target address (FIG. 2 MCD Value 215A) with a guard tag stored (FIG. 2 MCD Value 216 stored in Memory 210) in association with a block of one or more memory locations comprising an addressed location identified by the target address ([0050] The request may include a pointer 105 (e.g., having a value of address 114), for example, passed in as an operand (e.g., direct or indirect) of an instruction. Pointer may include as a portion (e.g., field) thereof a memory corruption detection (MCD) value. A multiple line block of memory may include an MCD value for that block, e.g., a same MCD value for all of the lines in that block, and the MCD value for that block is to correspond to (e.g., match) the MCD value inside the pointer to that block. Memory management unit 106 (e.g., a circuit thereof) may perform an MCD validation check (e.g., to allow or deny access) according to this disclosure; [0051] In FIG. 2, data lines 1 and 2 are depicted as allocated to object 1 (e.g., as a block of data) and an MCD value (shown here as "2") is associated in MCD table 216, for example, such that each data line is associated with an entry in the MCD table 216 that indicates the MCD value (e.g., "2") for that block), 
in response to a sequence of received target addresses specifying a sequence of addressed locations, performing a non-tag-guarded memory access that does not perform the guard-tag check to a subset of the sequence of addressed locations ([0070] FIG. 12C illustrates a view of the portion of the linear address space 1200 in FIG. 12B with a subset of memory corruption detection (MCD) protected space 1260 according to embodiments of the disclosure. In one embodiment, MCD protected space 1260 is 63 petabytes of positive canonical linear address space out of the 64 petabytes of positive canonical linear address space 1258, e.g., leaving 1 petabyte of positive non-canonical linear address space 1262 not protected by MCD), and 
wherein the subset of the sequence of addressed locations is selected independent of the sequence of addressed locations specified by the target addresses (FIG. 12C unprotected address space 1262).
Regarding claim 8, Stark et al. disclose: 
A non-transitory storage medium storing a computer program for controlling a host data processing ([0085] an apparatus comprises a data storage device that stores code that when executed by a hardware processor causes the hardware processor to perform any method disclosed herein) to provide an instruction execution environment for execution of instructions of target program code ([0123] Embodiments of the disclosure may be implemented as computer programs or program code executing on programmable systems comprising at least one processor, a storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device; FIG. 23 Code 2330), comprising: 
memory access program logic (FIG. 1 Hardware Processor 100; [0040] A (e.g., hardware) processor (e.g., having one or more cores) may execute instructions to operate on data, for example, to perform arithmetic, logic) to perform a tag-guarded memory access (FIG. 18 step 1804 Allowing Access to the Block of the Memory When a Memory Corruption Detection Value in the Pointer is Validated with a Memory Corruption Detection Value in the Memory for the Block) in response to a target address (FIG. 18 step 1802 Receiving a Request to Access a Block of Memory Through a Pointer to the Block of the Memory), the tag-guarded memory access comprising a guard-tag check of comparing an address tag associated with the target (FIG. 2 MCD Value 215A) with a guard tag stored (FIG. 2 MCD Value 216 stored in Memory 210) in association with a block of one or more memory locations comprising an addressed location identified by the target address ([0050] The request may include a pointer 105 (e.g., having a value of address 114), for example, passed in as an operand (e.g., direct or indirect) of an instruction. Pointer may include as a portion (e.g., field) thereof a memory corruption detection (MCD) value. A multiple line block of memory may include an MCD value for that block, e.g., a same MCD value for all of the lines in that block, and the MCD value for that block is to correspond to (e.g., match) the MCD value inside the pointer to that block. Memory management unit 106 (e.g., a circuit thereof) may perform an MCD validation check (e.g., to allow or deny access) according to this disclosure; [0051] In FIG. 2, data lines 1 and 2 are depicted as allocated to object 1 (e.g., as a block of data) and an MCD value (shown here as "2") is associated in MCD table 216, for example, such that each data line is associated with an entry in the MCD table 216 that indicates the MCD value (e.g., "2") for that block),  
wherein the memory access program logic, in response to a sequence of received target addresses specifying a sequence of addressed locations, performs a non-tag-guarded memory access that does not perform the guard-tag check to a subset of the sequence of addressed locations ([0070] FIG. 12C illustrates a view of the portion of the linear address space 1200 in FIG. 12B with a subset of memory corruption detection (MCD) protected space 1260 according to embodiments of the disclosure. In one embodiment, MCD protected space 1260 is 63 petabytes of positive canonical linear address space out of the 64 petabytes of positive canonical linear address space 1258, e.g., leaving 1 petabyte of positive non-canonical linear address space 1262 not protected by MCD), and 
(FIG. 12C unprotected address space 1262).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. as applied to claim 1 above, and further in view of Lo et al. (Lo, D., Ismail, M., Chen, Tao and G.E. Suh, “Slack-Aware Opportunistic Monitoring for Real-Time Systems,” IEEE, Cornell University, 2015, pp. 662-674.).
Regarding claim 6, Stark et al. do not appear to explicitly teach while Lo et al. disclose: 
The apparatus as claimed in claim 2, wherein the subset configuration data defines a target value (p. 203, paragraph 4:  worst-case execution time (WCET)), wherein the memory access circuitry is responsive to the subset configuration data to perform the non-tag-guarded memory access, such that the subset of the sequence of addressed locations statistically corresponds to the target value over a predetermined time period (p. 205, paragraph 1:  Dynamic slack is defined as the difference between a task’s expected worst-case execution time (WCET) and its actual execution time; p. 207, Section A).
Stark et al. and Lo et al. are analogous art because Stark et al. teach memory
corruption detection and Lo et al. teach real-time monitoring for security and reliability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the
effective filing date, having the teachings of Stark et al. and Lo et al. before him/her, to modify the teachings of Stark et al. with the teachings of Lo et al. because defining a target value enables
the system to measure dynamic slack, thus enabling the system to reduce the impact of
monitoring based on the worst-case performance impact of the monitoring (Lo et al. Col 1,
paragraph 1).

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. Applicant argues that Stark et al. do not teach the limitation “wherein the subset of the sequence of addressed locations is selected independent of the sequence of addressed locations specified by the target addresses.” However, as discussed supra, the amended limitation is indefinite because it contradicts that other recited limitations of the independent claims. Therefore, the independent claims have been interpreted in the context of the limitation “wherein the memory access circuitry is responsive to a sequence of received target addresses specifying a sequence of addressed locations to perform a non-tag-guarded memory access that does not perform the guard-tag check to a subset of the sequence of addressed locations.” As a result of the issues related to the indefinite claim limitation, the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections over Stark are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY A WARREN/Primary Examiner, Art Unit 2137